Citation Nr: 0603619	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159(c) (2005).

In his February 2003 notice of disagreement, the veteran 
stated that he was treated for his bilateral foot disorder at 
the Osan Air Force Base Hospital, Korea, in February 1964.  
The RO requested a search for clinical records for that 
month, and the National Personnel Records Center (NPRC) 
replied that none were found.  However, during the veteran's 
October 2005 video hearing before the Board, the veteran 
stated that he was treated multiple times for his bilateral 
foot condition, beginning in November 1963, and continuing 
through November 1964.  There is no evidence in the claims 
file that the clinical files for the veteran's treatment at 
Osan Air Force Base Hospital, Korea, other than for February 
1964, were ever requested.  

Additionally, the veteran has contended that he received 
treatment at the VA Medical Center in Omaha, Nebraska (VAMC), 
beginning after his military service discharge in December 
1964.  The RO requested the veteran's outpatient treatment, 
hospital discharge summaries, and pharmaceutical records from 
VAMC beginning in 1964.  Records received from VAMC include 
records beginning in 1992.  In July 2003, the RO specifically 
requested the veteran's records from VAMC from 1964 to 1992, 
and requested that if the records could not be located, VAMC 
needed to certify that fact.  There is no response to this 
response from VAMC associated with the claims file.

As directed by 38 C.F.R. § 3.159(c), until such time that 
NPRC and VAMC notifies VA that the requested records do not 
exist, or that a continued search would be futile, VA must 
continue to make an attempt to obtain to associate all 
pertinent records with the claims file.  Due to the fact that 
potential evidence contained in clinical records from the 
other months in which the veteran was stationed in Korea 
could provide the means for the veteran to reopen his claim, 
it is critical that the RO make an additional request to 
NPRC.  Additionally, as VAMC has not certified that records 
between 1964 and 1992 are not available, an additional 
request for the records must be made.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact NRPC to request 
clinical records for any treatment the 
veteran received at Osan Air Force Base 
Hospital, Korea, from November 1963 to 
November 1964.  Additionally, the RO 
must contact VAMC and request all 
pertinent treatment records from 
December 1964 to November 1992.  When 
making these requests, the RO must 
state that if no records can be found, 
NPRC and VAMC must reply and state same 
in writing.  All attempts to secure 
this evidence must be documented in the 
claims folder, and any negative replies 
must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure same, the RO must 
notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given 
an opportunity to respond.

2.  Once the above development has been 
accomplished, the RO must readjudicate 
the veteran's claim to reopen the issue 
of entitlement to service connection 
for a bilateral foot disorder.  If the 
benefit remains denied, a Supplemental 
Statement of the Case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


